DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al., US publication no. 2019/0057501. 
Lo et al., metadata information to the medical images (paragraphs [0027-0028]), the apparatus comprising: 
a memory configured to store a program (Lo et al., the computer system 410 also includes a system memory 430 coupled to the bus 421 for storing information and instructions to be executed by processors 420 (paragraphs [0027-0032])); and 
a processor configured to execute the program, wherein the program causes the processor to process the metadata to comprise the same identification as the real data output from the ETL tool (Lo et al., the processors 420 executing one or more sequences of one or more instructions contained in a memory, such as the system memory 430. Once the anatomical objects are identified, metadata tags corresponding to the anatomical objects are generated and stored in the medical image. Then, the medical image with the metadata tags is transferred to a data repository (Abstract, paragraphs [0028, 0035])).  

AS to claim 2, Lo et al. teach the data processing apparatus according to claim 1, wherein 
the real data and the metadata each comprise a common identification, and 
the program causes the processor to change, in response to the identification included in the real data being changed by the ETL tool, the identification included in the metadata to a resultant identification included in the real data (Lo et al., an extract, transform, and load (ETL) module 310 transforms the image, as necessary to be used as input to the landmark engine 315. Additionally, the ETL module may extract relevant information (e.g., image dimensions, modality, etc.) to generate parameters for the landmark engine 315. The landmark engine 315 executes as described above with reference to FIG. 1A to identify a set of landmarks. Then, the machine learning model(s) 320 are executed on the set of landmark marks to produce a tagged image (i.e., an image with the appropriate body parts, etc. stored in metadata tags of the image (paragraphs [0027-0028])).  

As to claim 3, Lo et al. teach the data processing apparatus according to claim 1, wherein
	the identification included in the real data is not changed by the ETL tool, and the program causes the processor to change the identification included in the real data before being input into the ETL tool and the identification included in the metadata to a new common identification (Lo et al., paragraphs [0027-0029]).  

As to claim 4, Lo et al. teach the data processing apparatus according to claim 1, wherein the real data comprises sensing data generated by a sensor (Lo et al., paragraphs [0006-0008, 0016, 0042]).  

As to claim 7, Lo et al. teach the data processing apparatus according to claim 2, wherein the identification included in the real data is not changed by the ETL tool, and the program causes the processor to change the identification included in the real data Lo et al., paragraphs [0028-0029]).  

As to claim 8, Lo et al. teach the data processing apparatus according to claim 2, wherein the real data comprises sensing data generated by a sensor (Lo et al., paragraphs [0006-0008, 0016, 0042]). 

As to claim 9, Lo et al. teach the data processing apparatus according to claim 3, wherein the real data comprises sensing data generated by a sensor (Lo et al., paragraphs [0006-0008, 0016, 0042]).

As to claims 5 and 6, they have similar limitations as claim 1; therefore, they are rejected under the same rationale.

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20170371939 A1	     Chintakayala; Kalyanji et al.

US 20120131481 A1      Gupta; Ritesh K. et al.
US 20120151597 A1      Gupta; Ritesh K. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday – Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153